SHINN, P. J.
The questions involved on the appeal are the same as those decided in our opinion in English v. City of Long Beach, Civil No. 20020, ante, p. 414 [272 P.2d 875] this day filed.
Plaintiffs, 22 in number, are either widows or children of deceased members of the Police or Pire Departments of the City of Long Beach. Each of them has been granted a pension pursuant to section 187, subdivision 4 of the city charter. (Stats. 1931, p. 2785.) Originally the amount of the pensions fluctuated with the salaries attached to the several ranks or positions as they might be fixed from time to time. Although such salaries have been increased several times since June 5, 1951, the city contends, as it did in the English case, that the amounts of plaintiffs’ pensions were fixed at a percentage of the salaries being paid June 5, 1951, as declared by charter amendment section 187.2, which became effective on that date.
The action was commenced in the municipal court; the city filed a cross-complaint seeking a determination that section 187.2 was valid and binding upon plaintiffs and that their pensions are to be paid in accordance with its terms. The *842action was transferred to the superior court and on motion of plaintiffs judgment on the pleadings was entered declaring that the provisions of subdivision (a) of section 187.2 of the charter are void and of no effect insofar as they purport to change, alter or otherwise modify the respective rights of plaintiffs and cross-defendants to receive pension payments provided for in section 187 of the charter. The judgment was for the several amounts due and to become due plaintiffs under their pension rights as originally established.
For the reasons stated in our opinion in English v. City of Long Beach, ante, p. 414 [272 P.2d 875], the judgment is affirmed.
Wood (Parker), J., concurred.